of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date number info release date conex-104839-09 uil the honorable patrick murphy member u s house of representative sec_414 mill street bristol pa attention -------------------- dear congressman murphy this letter is in response to your inquiry on behalf of your constituent dated date ------------------- ----------------asked why the law limits the amount of combat_zone pay officers can exclude from gross_income ms donna warren chief of congressional inquiries for the national guard bureau forwarded your letter to us for response gross_income is all income from whatever source including compensation earned while serving in the military sec_61 of the internal_revenue_code the code however enlisted members of the united_states armed_forces can exclude compensation_for active_service in a combat_zone from gross_income a commissioned_officer in the united_states armed_forces can exclude from gross_income his or her compensation up to the maximum_enlisted_amount received for active_service in a combat_zone sec_112 of the code the term maximum_enlisted_amount refers to the sum of the highest monthly rate of basic_pay payable to an enlisted member at the highest pay grade and the amount of special pay for hostile fire or imminent danger that the officer receives in a month sec_112 of the code an officer must include in gross_income all compensation including bonuses and base pay that exceeds the maximum_enlisted_amount thus an officer can exclude bonuses and other types of special pay received for active_service in a combat_zone only to the extent that such pay does not cause the officer’s compensation to exceed the maximum_enlisted_amount conex-104839-09 the congress has statutorily placed the limitations on the amount of combat_pay officers can exclude from income removing all limitations on the amount of combat_pay officers can exclude from his or gross_income would require legislative action i hope this information is helpful if we can assist you further please contact me or ------ -------------------- at ----- ------------- sincerely lynne camillo branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt and government entities cc donna warren chief congressional inquiries national guard bureau office of legislative liason
